Exhibit 10.3
 
 
 
GUARANTY AGREEMENT
 
GUARANTY AGREEMENT (the “Guaranty”) dated as of December 29, 2010 (the “Signing
Date or Closing Date”) by and between each of John Pink and Alan Sweeney (each
of whom shall be individually referred to as “Seller” and collectively as the
“Sellers”), and Castovilla Energy, Inc., a wholly-owned subsidiary of Blue
Earth, Inc., a Nevada corporation and Blue Earth Energy Management Services,
Inc. (“BE”) (collectively, the “Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, Buyer has agreed to purchase all of the assets of Humitech of North
California, LLC, pursuant to an Asset Purchase Agreement dated as of December
29, 2010 (the “APA”) and all of the capital stock of Castrovilla, Inc. from the
Sellers in a merger transaction pursuant to an Agreement and Plan of
Reorganization dated as of December 29, 2010 (the “Plan”) by and among the
Sellers, Castrovilla, Inc., and Buyer for an aggregate purchase price of
$2,150,000 (the “Purchase Price”);
 
WHEREAS, pursuant to the terms and conditions of the Plan, upon the Closing
Date, John Pink shall become President and a Director of Castrovilla Energy,
Inc.  Mr. Pink shall be responsible for the daily operations of the Buyer in
accordance with the budget prepared by Mr. Pink;
 
WHEREAS, pursuant to Section 3(a)(ii) of the APA, Buyer will issue to the
Sellers Two Hundred Sixty-Seven Thousand Eight Hundred and Fifty Seven (267,857)
shares of the Common Stock of buyer (the “BE Shares”), the net proceeds from the
sale of which shall be credited against the Purchase Price;
 
WHEREAS, pursuant to Section 3(b) of the Plan, Buyer will issue to the Sellers
922,619 BE Shares, the net proceeds from the sale of which shall be credited
against the Purchase Price;
 
WHEREAS, pursuant to Section 3(b) of the APA, and Section 3(c) of the Plan, the
Sellers have entered into a Lock-Up Agreement (the “Lock-Up”) pursuant to which
they have agreed that they shall not sell, transfer or otherwise dispose of the
BE shares except as specified in the Lock-UP; and
 
WHEREAS, pursuant to Section 3(c) of the APA, and Section 3(d) of the Plan,
Buyer has guaranteed the Purchase Price by guaranteeing the Net Proceeds (as
defined below) from the sale of the BE Shares when sold pursuant to the Lock-Up.
 
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants appearing in this Guaranty, the parties hereto hereby agree as
follows:
 
Section 1.
 
(a)           The BE Shares, if sold pursuant to the Lock-Up, shall have
Guaranteed Net Proceeds (defined as gross sales price less customary sales
commissions) of no less than $1.68 per share (the “Guaranteed Price/Share”).
 

 
 

--------------------------------------------------------------------------------

 

(b)           In consideration of the guaranty granted hereto, each of the
Sellers hereby agrees that Net Proceeds from all sales of BE Shares at a net
price per share greater than $3.36 per share shall be shared equally between
Sellers (50%) and Buyer (50%).  In the event that the Company’s net income
during any of three fiscal years in the Lock-Up period is below the agreed to
budgeted amounts set forth in Schedule A attached hereto, the $1.68 per share
Guaranteed price/Share shall be decreased by the same percentage that EBITDA is
below the targeted EBITDA set forth on Schedule A.  The decrease, if any, shall
only apply for the shares sold during the years that EBITDA falls below the
targeted EBITDA.  The targeted amount set forth on Schedule A may be reduced if
a majority of the Board of Directors agree on budget changes which require an
acceleration of expenses thereby affecting a current year’s budgeted EBITDA.
 
Section 2.
 
(a)           The Net Proceeds shall be determined on a monthly basis according
to Buyer’s fiscal calendar.
 
(b)           For purposes of this Guaranty a Shortfall is defined as: (i) sales
of BE Shares pursuant to the Lock-Up made at prices per Share that are lower
than the Guaranteed Price/Share, or (ii) if Sellers are unable to sell the BE
Shares in the amounts set forth in paragraph 1(a) of the Lock-Up, in the manner
set forth in Section 1(b) of the Lock-Up then a Shortfall shall equal the
Guaranteed Price/Share.  Buyer shall pay to each of the Sellers fifty percent
(50%) of the Shortfall in cash and fifty percent (50%) by Buyer’s issuance to
Sellers of additional restricted BE Shares or any combination thereof at the
sole discretion of the Buyer, for any Shortfalls in the Guaranteed Net Proceeds
resulting from their individual sales of the BE Shares, equal to the last ten
(10) day trading average (the “Market Price”) of the closing last trade of BE
shares of the month in which such Shortfall occurred.  Any cash payment or
issuance of BE Shares shall be made on or before the last business day of the
month following the Shortfall.  Any shortfalls shall be calculated on a
cumulative basis such that any Shortfalls in the Guaranteed Price/Share shall be
offset against any surplus (see Section 2(c) below) in the Guaranteed
Price/Share.  By way of example, in month one if the Market Price is $1.65 per
share the $.03 per share Shortfall in the Guaranteed Price/Share shall be paid
in cash or stock by the fifteenth day of month two.  If in month two the
Guaranteed Net Proceeds are greater than $1.68 per share, but less than $3.36
per share, there is no Shortfall or Surplus (as defined below), however, the
excess above $1.68 per share is carried over to month three.  Therefore, if in
month three there is a Shortfall, the amount in excess of the Guaranteed
Price/Share, which was carried over for month two, is credited against the
Shortfall in month three and any remaining excess is carried forward on a
cumulative basis until it is used up.  Any additional BE Shares issued to
Sellers pursuant to this Section shall be subject to the terms and conditions of
the Lock-Up Agreement.  In the event a Shortfall results from Seller’s inability
to sell BE Shares as set forth in this Section, Buyer may take possession of
said unsold BE Shares for that particular fiscal quarter, or at Buyer’s
discretion, Seller may retain said BE Shares, and any resulting Shortfall or
surplus shall be addressed in accordance with the terms of this Agreement.
 
(c)           To the extent that sales of BE Shares pursuant to the Lock-Up are
made at prices per Share that are greater than the Guaranteed Price/Share (a
“Surplus”), each of the Sellers shall pay to BE fifty percent (50%) of the
surplus in cash and fifty percent (50%) in BE Shares, or any combination thereof
at the sole discretion of the Sellers for any surplus in the Guaranteed Net
Proceeds resulting from their individual sales of the BE Shares calculated at
market Price (as defined above); provided, however, that any excess above the
guaranteed Price/Share shall be offset against any Shortfalls in the Guaranteed
Price/Share.
 

 
2

--------------------------------------------------------------------------------

 

(d)           Sellers shall prepare and deliver to Buyer within two weeks of the
end of each month a cumulative statement, supported by documentation reflecting
all sales of BE Shares by each of them during such month, if not previously
provided and stating the amount to be paid by Buyer to each of them pursuant to
the terms of this Guaranty or the amount to be paid by each of them to Buyer
pursuant to the terms of this guarantee.  The Sellers have full responsibility
in coordinating their prorated daily sales of BE shares to remain in compliance
with the terms and conditions of this Agreement and the Lock-Up.  BBLU shall
provide to Stockholders, at BBLU’s sole cost and expense, the services of BBLU’s
legal counsel to advise and prepare all such documents and filings as may be
necessary to allow Stockholders to comply with the requirements of the Exchange
Act.
 
(e)           In the event that any of the Sellers offers, sells, transfers or
otherwise disposes of the BE Shares in violation of the Lock-up, without the
prior written consent of buyer (i) the guaranty shall not apply to the Net
Proceeds received from such sale and the Guaranty shall from that time be null
and void, and (ii) all net proceeds in excess of $1.68 per share from the sale
of all BE Shares by such individual, regardless of whether such proceeds derive
from sales made prior to, concurrent with or subsequent to such event of
default, shall be paid to Buyer.
 
Section 3.                      Subject to Section 6 hereunder, this Agreement
shall inure to the benefit of and be binding upon Buyer, its successors and
assigns, and upon the Sellers, their heirs, executors, administrators, legatees
and representatives.
 
Section 4.                      Should any part of this Guaranty, for any reason
whatsoever, be declared invalid, illegal, or incapable of being enforced in
whole or in part, such decision shall not affect the validity of any remaining
portion, which remaining portion shall remain in full force and effect as if
this Guaranty had been executed with the invalid portion thereof eliminated, and
it is hereby declared the intention of the parties hereto that they would have
executed the remaining portion of this Guaranty without including therein any
portion which may for any reason be declared invalid.
 
Section 5.                      This Guaranty shall be construed and enforced in
accordance with the laws of the State of California applicable to agreements
made and to be performed in such State without application of the principles of
conflicts of laws of such State.
 
Section 6.                      This Guaranty and all rights hereunder are
personal to the parties and shall not be assignable, and any purported
assignment in violation thereof shall be null and void.
 
Section 7.
 
(a)           All notices, requests, consents, and demands by the parties
hereunder shall be delivered by hand, recognized national overnight courier or
by deposit in the United States Mail postage prepaid, by registered or certified
mail, return receipt requested, addressed to the party to be notified at the
address set forth below:
 

 
3

--------------------------------------------------------------------------------

 

If to the Sellers to:
 
John Pink
253 Polaris Ave.
Mountain View, CA  94043
Telecopier No.: (408) 904-4518 


Adam Sweeney
5248 Eileen Drive
San Jose, CA 95129


With a copy to:
 
Carr, McClellan, Ingersoll, Thompson & Horn
Professional Law Corporation
216 Park Road
Burlingame, CA  94010
Attention: Mark A. Cassanego, Esq.
Telecopier No.: (650) 373-3366


If to Buyer to:
 
2298 Horizon ridge Parkway
Suite 205
Henderson, Nevada 89052
Attention:  Johnny R. Thomas, CEO
Telecopier No.: (866)314-5824


With a copy to:
 
Davidoff Malito & Hutcher LLP
605 Third Avenue
New York, NY 10158
Telecopier No.: (212) 286-1884


(b)           Notices given by mail shall be deemed effective on the earlier of
the date shown on the proof of receipt of such mail or, unless the recipient
proves that the notice was received later or not received, three (3) days after
the date of mailing thereof.  Other notices shall be deemed given on the date of
receipt.  Any party hereto may change the address specified herein by written
notice to the other parties hereto.
 
Section 8.                      In the event that Buyer fails to make a payment
for a Shortfall in the Net Proceeds in accordance with Section 2 hereof within 5
days after such payment is due, Buyer shall be in default under this Guaranty
with respect to such payment (“Default Payment”).  Upon such default by Buyer,
Sellers shall be entitled to recover the aggregate Shortfall entirely in cash
and may declare a default under the APA and SPA and pursue all remedies to which
they are entitled to the extent necessary to relieve such default.  This
Guaranty shall otherwise remain in full force and effect with respect to the
payment of any future deficits or surpluses by buyer or the Sellers, as the case
may be, provided that Sellers may set off amount of such future surpluses
against the default payment.
 

 
4

--------------------------------------------------------------------------------

 

Section 9.                      The failure of either party to insist upon the
strict performance of any of the terms, conditions and provisions of this
Guaranty shall not be construed as a waiver or relinquishment of future
compliance therewith, and said terms, conditions and provisions shall remain in
full force and effect.  No waiver of any term or any condition of this Guaranty
on the part of either party shall be effective for any purpose whatsoever unless
such waiver is in writing and signed by such party.


 
IN WITNESS WHEREOF, the parties hereto have executed this Guaranty as of the day
and year first written above.
 


 
/s/ John Pink
John Pink


/s/ Adam Sweeney
Adam Sweeney




BLUE EARTH, INC.


By: /s/ Johnny Thomas
Johnny R. Thomas
CEO


CASTROVILLA ENERGY, INC.


By: /s/ Johnny Thomas
Johnny R. Thomas
CEO























 
5

--------------------------------------------------------------------------------

 

SCHEDULE A


Budgeted EBITDA of Castrovilla, Inc.
 
(A)           First Six Months following the Closing Date; $361,000
(B)           Seventh through Eighteenth Months following the Closing Date;
$722,000
(C)           Nineteen through Thirtieth Months following the Closing Date;
$722,000




















 
 
 
 
 
 
 
 
 

 

















 
6

--------------------------------------------------------------------------------

 
